DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the water soluble film" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 11 depends from independent claim 1 which states “a film”. The film is not defined as “water soluble”. Thus, there is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 15-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2016/0102278, hereinafter “Labeque”). 
In regard to claim 1, Labeque discloses an article that comprises a film that includes a polyvinyl alcohol (PVOH) resin blend [abstract]. The blend comprises a PVOH copolymer that can be a terpolymer including vinyl alcohol monomer units, vinyl acetate monomer units, and a singly type of anionic monomer unit [0026]. The anionic monomer units include maleic acid derived monomer unit [0026]. The amount of maleic acid derived monomer unit is between 1 mol% to 6 mol% of the PVOH copolymer [0027]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. 
Labeque discloses two-resin blends that comprise PVOH resin C [0235]. PVOH resin C is a terpolymer with vinyl alcohol, vinyl acetate, and monomethyl maleate monomer units [0234]. The PVOH copolymer is present in an amount of 30 wt% to 70 wt% [0038]. 
The second PVOH polymer is a partially or completely hydrolyzed PVOH homopolymer [0038]. Thus, a PVOH polymer consisting of vinyl alcohol monomer units and optionally, vinyl acetate monomer units. The second PVOH polymer is present in an amount of 30 wt% to about 70 wt% [0038]. 
In regard to claim 2, Labeque discloses that the second PVOH polymer has a viscosity of 4 cP to about 30 cP [0040].
In regard to claim 3, Labeque discloses that the DH is in the range of about 75% to about 99% [0051] of the second PVOH polymer.
In regard to claim 4, Labeque discloses that the amount of maleic acid derived monomer unit is between 1 mol% to 6 mol% of the PVOH copolymer [0027].
In regard to claim 5, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 4 cP to 30 cP [0040].
In regard to claim 6, Labeque discloses that the blend has a viscosity of about 12 cP to 24 cP [Table 1].
In regard to claim 7, Labeque discloses that the PVOH copolymer has a viscosity in the range of 4 cP to 30 cP [0040]. Labeque discloses that the second PVOH polymer has a viscosity of 4 cP to about 30 cP [0040].
In regard to claim 8, Labeque discloses that the PVOH copolymer and the PVOH homopolymer can have a viscosity value that is within about 10 cP of each other, or within about 6 cP [0038].
In regard to claim 9, Labeque discloses that the second polyvinyl alcohol polymer comprises at least two different polyvinyl alcohol homopolymers [0040].
In regard to claim 10, Labeque discloses that the film has a thickness of 40 to 85 µm [0066].
In regard to claim 11, Labeque discloses that the blend comprises one or more components selected from the group on dependent claim 11 [0056].
In regard to claim 12, Labeque discloses that the film can be formed into a pouch [0071]. The examiner considers a pouch a packet. 
In regard to claim 15, Labeque discloses that the second PVOH polymer has a viscosity of 8 cP to about 30 cP [0040]. Labeque discloses PVOH polymer A and PVOH polymer B that do not comprise anionic comonomers [0234]. They have viscosities of 12.5 cP and 23.5 cP, respectively [Table 1].
In regard to claim 16, Labeque discloses that the second PVOH polymer has a viscosity of 10 cP to about 30 cP [0040]. Labeque discloses PVOH polymer A and PVOH polymer B that do not comprise anionic comonomers [0234]. They have viscosities of 12.5 cP and 23.5 cP, respectively [Table 1].
In regard to claims 17-20, Labeque discloses that the DH is in the range of about 75% to about 99% [0051] of the second PVOH polymer. Labeque discloses PVOH polymer A and PVOH polymer B that do not comprise anionic comonomers [0234]. They have DH values of 86% and 87%, respectively [Table 1].
In regard to claims 21-22, Labeque discloses that the amount of maleic acid derived monomer unit is between 1 mol% to 6 mol% of the PVOH copolymer [0027].
In regard to claim 23, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 4 cP to 30 cP [0040]. Labeque discloses PVOH Resin C which has a viscosity of 23.5 cP [Table 1].
In regard to claim 24, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 12 cP to 30 cP [0040].
In regard to claim 25, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 16 cP to 30 cP [0040].
In regard to claim 26, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 16 cP to 20 cP [0040].
In regard to claims 27-29, Labeque discloses that the blend has a viscosity of about 12 cP to 24 cP [Table 1].
In regard to claim 30, Labeque discloses that the PVOH copolymer and the PVOH homopolymer can have a viscosity value that is within about 10 cP of each other, or within about 3 cP [0038].

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
The applicant argues that Labeque does not disclose the combination of acceptable water dissolution properties and package strength in packages formed from the film. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., water dissolution and package strength) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are directed to a film not to a packaging structure. The applicant does not the claim the properties associated to the water solubility of the film nor to the strength of the film. The claims are directed to the polyvinyl alcohol polymers that are used within the composition that forms the film. Labeque discloses the polyvinyl alcohol polymers in a composition that is used to form a film. Thus, reading on the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782